Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cowhey, J.), rendered September 14, 1995, convicting him of murder in the second degree (two counts), robbery in the first degree, criminal possession of a weapon in the second *491degree, and criminal use of a firearm in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s challenge to the racial composition of the jury pool was waived by his failure to make that challenge in writing to the trial court prior to the selection of the jury (see, CPL 270.10 [2]; People v Parks, 41 NY2d 36, 41; People v Consolazio, 40 NY2d 446, 455, cert denied 433 US 914; People v Battle, 221 AD2d 648).
The trial court’s reasonable doubt charge was proper (see, People v Robinson, 218 AD2d 673, 674, affd 88 NY2d 1001).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review (see, CPL 470.05 [2]; People v Allen, 86 NY2d 101, 111) or without merit.
O’Brien, J. P., Thompson, Santucci and McGinity, JJ., concur.